Citation Nr: 0727542	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left hand disability 
claimed as secondary to service-connected left elbow 
tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1982 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought on 
appeal.

In June 2004, the veteran provided testimony at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript is of record.

The Board remand in July 2006 required VA to afford the 
veteran a compensation examination to determine the nature 
and etiology of any left hand disability.  The additional 
development is now complete.


FINDING OF FACT

The veteran's left hand disability was not initially 
manifested during service and bears no relationship to his 
service-connected left elbow tendonitis.


CONCLUSION OF LAW

A left hand disability was not incurred in or aggravated by 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran claims that his left hand disability was caused 
by his service-connected left elbow tendonitis.

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records make no reference to 
any left hand problems during active duty service.  A service 
medical record in November 1995 reflects that the veteran had 
a strong left hand grip despite pain in his left elbow.  
Indeed, the veteran's Report of Medical Examination completed 
by the veteran in conjunction with his separation examination 
in March 1998 reflects that his upper extremities, including 
his left hand, were normal.  

Simply stated, the service medical records are probative 
evidence that a left hand disability was not incurred during 
service, as they tend to show that his left hand was normal 
at the time of his discharge from service.  

Outpatient treatment reports from Blytheville VAMC show 
complaints of numbness, tingling, loss of motion, and 
weakness in his left hand.  However, none of his VA 
outpatient treatment records demonstrate a connection between 
his left elbow tendonitis and his left hand.

In this regard, VA furnished the veteran a compensation 
examination in February 2007 to determine the nature and 
etiology of his left hand disability.  During the 
examination, the veteran reported a ten year history of 
diffuse numbness and tingling in his left hand affecting all 
five fingers but no pain.  The examiner noted the veteran had 
4/5 grip strength and decreased sensation diffusely.  
Nevertheless, the examiner indicated that the left hand 
functions well as a unit.  Range of motion testing of the 
left wrist indicated 80 degrees of dorsiflexion, 70 degrees 
of volar flexion, 20 degrees of radial deviation, and 40 
degrees of ulnar deviation.  X-rays indicated no evidence of 
fracture, dislocation or boney destructive lesions.  Indeed, 
the examiner provided a diagnosis of mild carpal tunnel 
syndrome of the left hand with no evidence of a chronic left 
hand disability.  As a result, the examiner opined that the 
sensory deficit in his left hand is not related to his 
service-connected left elbow disability.  

The Board finds that the service and post-service medical 
records, as a whole, tend to demonstrate no connection 
between a left hand disability and the veteran's service 
connected left elbow tendonitis. 

While the Board recognizes the veteran's sincere belief that 
his left hand disability is caused by his left elbow 
tendonitis, we cannot accord probative value to his opinion 
in the context of this appeal.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186.  See also Bostain v. 
West 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service, or that the disability is 
secondary to his service-connected left elbow disability.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for a left hand disability 
secondary to his service-connected left elbow tendonitis.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A. § 5107(b).  As a result, VA must deny 
the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in November 2002, 
June 2003, April 2005, and August 2006 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA furnished the veteran a compensation examination 
to determine the nature and etiology of his left hand 
disability.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for a left hand disability is denied.





____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


